Citation Nr: 0212296	
Decision Date: 09/17/02    Archive Date: 09/26/02

DOCKET NO.  98-06 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to restoration of a 60 percent disability 
evaluation for chronic bronchial asthma (formerly 
characterized as chronic obstructive pulmonary disease 
(COPD)).

(The issue of entitlement to an increased disability rating 
for chronic bronchial asthma will be the subject of a later 
decision by the Board of Veterans' Appeals (Board).)


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from April 16, 1986, 
to November 14, 1986.

This matter comes before the Board on appeal of a December 
1997 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Detroit, Michigan.  This case 
was remanded by the Board in April 2000, October 2000 and May 
2001; it was most recently returned to the Board in July 
2002.  The veteran testified before the undersigned member of 
the Board at a hearing held at the RO in March 2001.

The Board notes that the RO, in an April 2002 rating 
decision, determined that the veteran was not competent for 
VA purposes.  To the Board's knowledge, a fiduciary has not 
been appointed for the veteran.  In any event, the Board 
points out that it is the veteran, and not any fiduciary, who 
has continuously prosecuted the instant appeal, and that the 
veteran is currently and ably represented by a Veterans' 
Service Organization appointed prior to the April 2002 rating 
decision.

The Board also notes that the issue of entitlement to an 
increased rating for chronic bronchial asthma has been 
developed for appellate review; however, the Board is 
currently undertaking additional development on this issue 
pursuant to authority granted by 67 Fed. Reg. 3099, 3104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When the development actions are completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  See 67 Fed. Reg. 3099, 3105 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 20.903).  After giving the 
notice and reviewing the veteran's response to the notice, 
the Board will prepare a separate decision addressing this 
issue. 


FINDINGS OF FACT

1.  In December 1997, the RO reduced the veteran's 60 percent 
disability evaluation for his lung disability to 10 percent 
disabling, effective March 1, 1998.

2.  In April 1999, the RO increased the evaluation assigned 
the veteran's lung disability to 30 percent, effective March 
1, 1998.

3.  The evidence of record at the time of the reduction did 
not demonstrate improvement in the veteran's service-
connected disability as to warrant reduction in the assigned 
60 percent disability rating.
 

CONCLUSION OF LAW

The criteria for restoration of a 60 percent rating for 
chronic bronchial asthma have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.344(c), 4.97, Diagnostic Codes 
6602, 6603 (1996 and 2001)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002)), was signed into law.  This 
liberalizing law is applicable to the veteran's claim.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001) (the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

On August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except for 
revisions pertaining to claims to reopen based on the 
submission of new and material evidence, which in any event 
are not applicable in the instant case, the final regulations 
are effective November 9, 2000, and "merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA."  See 66 Fed. Reg. at 45,629.

After review of the record, the Board concludes that VA's 
duties under both the VCAA and the new regulations have been 
fulfilled.

In this regard, the record reflects that the veteran was 
provided in December 1997 with notice of the December 1997 
rating decision which reduced the evaluation assigned his 
chronic bronchial asthma from 60 percent to 10 percent 
disabling effective March 1, 1998.  He was provided in 
February 1998 with a statement of the case addressing his 
claim, and he thereafter perfected his appeal of this issue.  
The Board notes that in a January 2001 letter, the RO 
informed the veteran that his claim had been reviewed to 
ensure compliance with the VCAA.  In a July 2001 letter, the 
RO notified the veteran as to which evidence would be 
obtained by him and which evidence would be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In an 
April 2002 supplemental statement of the case, the veteran 
was provided with the August 29, 2001, regulations.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the statement 
of the case and supplemental statements of the case informed 
the veteran of the information and evidence needed to 
substantiate his claim.  It is clear from submissions by and 
on behalf of the veteran that he is fully conversant with the 
legal requirements in this case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran were obtained by the RO.  
Moreover, the record contains the reports of the numerous VA 
examinations he has undergone in connection with the instant 
claim.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the 
claim, particularly in light of the disposition of the 
veteran's claim as discussed below.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

Factual background

Briefly, as was noted in the Introduction, the veteran's 
period of service ended in November 1986.  Service connection 
for COPD was granted in May 1993 based on service medical 
records and the report of a February 1993 VA examination; the 
disability was rated as 10 percent disabling under 38 C.F.R. 
§ 4.97, Diagnostic Code 6603 (pulmonary emphysema).  

Following a December 1995 VA examination of the veteran, the 
RO in January 1996 increased the evaluation assigned the 
veteran's lung disability to 60 percent disabling, effective 
October 30, 1995.  At the December 1995 examination, the 
veteran reported nightly wheezing and difficulty with 
breathing with lying down.  He also reported that exposure to 
any strong odor caused wheezing and shortness of breath, and 
he indicated that he used Primetene Mist for the relief of 
his symptoms.  Physical examination disclosed that he was 
well built and nourished.  There were a few bibasilar wheezes 
to auscultation.  Pulmonary function testing disclosed that 
the veteran had Forced Vital Capacity (FVC) of 63% of 
predicted; Forced Expiratory Volume in one second (FEV-1) of 
64% of predicted and that the ratio of Forced Expiratory 
Volume in one second to Forced Vital Capacity (FEV-1/FVC) was 
79.62%; the evaluation was performed without post-
bronchodilation testing.  The technician noted that the 
results suggested poor initial effort and/or neuromuscular 
disorder.  The veteran was diagnosed with bronchial asthma 
and with bronchitis.  In assigning a 60 percent evaluation, 
the January 1996 rating decision indicated that the above 
findings most closely met the diagnostic criteria for severe 
impairment.

VA treatment records for 1996 and 1997 reflect that on visits 
in October 1996 and February 1997, the veteran demonstrated 
lung wheezes on examination and was diagnosed with asthma.

In March 1997, the veteran submitted a statement indicating 
that he experienced severe shortness of breath, and reporting 
that his symptoms had worsened.

In response to the above statement, the veteran underwent VA 
examination in May 1997 which included pulmonary function 
testing.  The testing was stopped after he developed seizure-
like activity, and the technician noted that the results 
which were obtained suggested poor initial effort by the 
veteran, with FVC of 64% of predicted; FEV-1 of 61% of 
predicted; and FEV-1/FVC of 95%.  After examination by a 
physician who determined that he did not experience a 
seizure, the veteran underwent physical examination showing 
that his lungs were clear to auscultation, with no wheezes or 
crackles.  The veteran refused to undergo repeat pulmonary 
function testing.  Chest X-ray studies were normal, and the 
veteran was diagnosed with asthma by history, well 
controlled, with no exacerbation.

Later in May 1997, the RO proposed to reduce the rating 
assigned the veteran's lung disability from 60 percent to 0 
percent disabling.  In a June 1997 statement, the veteran 
provided an explanation as to why he did not complete the 
pulmonary function testing in May 1997, and he indicated that 
he was willing to reschedule the testing.

The veteran was afforded a VA examination in August 1997, at 
which time he reported complaints including shortness of 
breath on exertion and nocturnal attacks of asthma.  He 
indicated that he experienced typical asthma attacks once 
each week, but that he woke almost nightly due to shortness 
of breath; he reported that his inhaler usually relieved his 
symptoms.  His lungs were clear on physical examination, and 
there was no sign of cor pulmonale.  The examiner noted that 
the veteran had dyspnea on exertion, but no productive cough 
or active infection, and he noted that laboratory testing and 
chest X-ray studies were normal.  Pre-bronchodilation 
pulmonary functioning testing disclosed that the veteran had 
FVC of 50% of predicted; FEV-1 of 50% of predicted; and FEV-
1/FVC of 100%.  Post-bronchodilation testing showed that the 
veteran had FVC of 83% of predicted; FEV-1 of 78% of 
predicted; and FEV-1/FVC of 94%.  The veteran was diagnosed 
with bronchial asthma.

In October 1997, the RO again proposed to reduce the rating 
assigned the veteran's lung disability from 60 percent to 10 
percent, based on the results of the August 1997 VA 
examination; he was informed of his right to request a 
hearing.  Thereafter, in a December 1997 rating decision, the 
RO implemented the proposed reduction, effective March 1, 
1998.  The rating decision based the reduction on the report 
of the August 1997 VA examination, particularly the findings 
showing 
FEV-1 of 78% of predicted and FEV-1/FVC of 94%.

The veteran was afforded a hearing before a hearing officer 
at the RO in June 1998, at which time he testified that he 
experienced asthma attacks on an almost daily basis; but that 
he was able to control those attacks without seeking medical 
attention.  He indicated that he still experienced constant 
shortness of breath and wheezing, and that stress and 
exertion precipitated the attacks.

On file is the report of a September 1998 VA examination, at 
which time physical examination disclosed that the veteran 
was well built and nourished, and not in acute 
cardiorespiratory distress.  He exhibited normal chest 
expansion and resonance, and his breath sounds were clear and 
vesicular.  No wheezes or rales were present.  Pre-
bronchodilation pulmonary function testing disclosed that the 
veteran had FVC of 44% of predicted; FEV-1 of 36% of 
predicted; and FEV-1/FVC of 66%.  Following bronchodilation, 
the veteran had FVC of 32% of predicted; FEV-1 of 29% of 
predicted; and FEV-1/FVC of 73%.  The technician noted that 
the veteran gave very poor effort secondary to claimed 
dizziness, and explained that the testing was not completed.  
The veteran's VA examiner interpreted the above pulmonary 
function testing results as showing severe obstructive airway 
impairment and moderate restrictive impairment, although he 
recognized the veteran's suboptimal effort.  Chest X-ray 
studies showed that the lungs were of low volume.  The 
veteran was diagnosed with severe bronchial asthma, with no 
evidence of emphysema or COPD.  He was also diagnosed with 
exercise-induced asthma by history.

On VA examination in March 1999, the veteran reported that he 
used two inhalers, one of which was a steroid.  Physical 
examination was negative for any abnormalities.  Pre-
bronchodilation pulmonary function testing disclosed that the 
veteran had FVC of 46% of predicted; FEV-1 of 32% of 
predicted; and FEV-1/FVC of 57%.  Post-bronchodilation 
testing showed that the veteran had FVC of 66% of predicted; 
FEV-1 of 60% of predicted; and FEV-1/FVC of 75%; the 
technician noted that the veteran's efforts were suboptimal.  
The veteran was diagnosed with chronic persistent severe 
bronchial asthma and with exercise-induced asthma. 

On file is the report of a March 1999 examination of the 
veteran conducted under the auspices of the Social Security 
Administration (SSA).  At this examination, the veteran 
reported experiencing shortness of breath with exertion, and 
indicated that he used a steroid inhaler.  Physical 
examination disclosed the presence of wheezing.

In an April 1999 rating decision, the RO increased the 
evaluation assigned the veteran's lung disability to 30 
percent disabling, effective March 1, 1998.  The RO assigned 
the rating under 38 C.F.R. § 4.97, Diagnostic Code 6602 
(bronchial asthma).

At his March 2001 hearing before the undersigned, the veteran 
testified that he was currently using two inhalers, one of 
which was Azmacort; he indicated that he needed to use his 
inhaler several times each day, and he clarified that he used 
steroids on a daily basis.  The veteran testified in essence 
that he was physically unable to complete pulmonary function 
tests in the past, and that he was limited in his exertional 
capabilities.

The veteran was afforded a VA examination in April 2002, at 
which time he reported experiencing shortness of breath and 
indicated that while he could walk any distance slowly, he 
experienced dyspnea on exertion with exercise, fast walking, 
or cold exposure.  He indicated that his symptoms were also 
worsened by exposure to certain chemicals.  The veteran 
informed the examiner that he used Albuterol and Azmacort 
inhalers on an intermittent basis.  Physical examination 
disclosed the absence of any wheezing or crackles.  His lungs 
had equal and good expansion, his expiration was prolonged, 
and his lungs were clear to percussion and auscultation.  
Chest X-ray studies were normal.  Pre-bronchodilation 
pulmonary function testing disclosed that the veteran had FVC 
of 66% of predicted; FEV-1 of 48% of predicted; and FEV-1/FVC 
of 56%.  Post-bronchodilation testing showed that the veteran 
had FVC of 85% of predicted; FEV-1 of 63% of predicted; and 
FEV-1/FVC of 57%; the technician noted that the veteran gave 
adequate effort for his testing.

The veteran was diagnosed with bronchial asthma of moderate 
severity, not adequately treated.  The examiner concluded 
that the veteran needed to be on inhaled corticosteroids 
daily, even when asymptomatic. 


Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).  

Under the Rating Schedule in effect prior to October 7, 1996, 
a 30 percent evaluation is warranted for moderate pulmonary 
emphysema, with moderate dyspnea occurring after climbing one 
flight of steps or walking more than one block on level 
surface; pulmonary function tests consistent with findings of 
moderate emphysema.  A 60 percent evaluation is warranted for 
severe pulmonary emphysema, with exertional dyspnea 
sufficient to prevent climbing one flight of steps or walking 
one block without stopping; ventilatory impairment of severe 
degree confirmed by pulmonary function tests with marked 
impairment of health.  38 C.F.R. § 4.97, Diagnostic Code 6603 
(1996).

A 30 percent rating is warranted for moderate bronchial 
asthma,  with rather frequent asthma attacks (separated by 
only 10-14 day intervals) with moderate dyspnea on exertion 
between attacks.  A 60 percent evaluation requires severe 
symptoms, with frequent attacks of asthma (one or more 
attacks weekly), marked dyspnea on exertion between attacks 
with only temporary relief by medication, and more than light 
manual labor precluded.  38 C.F.R. § 4.97, Diagnostic Code 
6602 (1996).

Effective October 7, 1996, the criteria governing the rating 
of disabilities of the respiratory system changed, including 
the criteria governing the rating of pulmonary emphysema and 
bronchial asthma.  See 61 Fed. Reg. 46,720 - 46,731 (1996).

Effective October 7, 1996, the rating criteria for pulmonary 
emphysema provide that a 30 percent evaluation requires FEV-1 
of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 
percent, or; Diffusion Capacity of the lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) 56- to 65-
percent predicted.  A 60 percent evaluation requires FEV-1 of 
40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 
percent, or; DLCO (SB) of 40- to 55-percent  predicted, or; 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  38 C.F.R. § 4.97, Diagnostic Code 
6603 (2001).

The rating criteria for bronchial asthma in effect from 
October 7, 1996, provide that a 30 percent rating requires 
FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 
70 percent, or; daily inhalational or oral bronchodilator 
therapy, or; inhalational anti-inflammatory medication.  A 60 
percent evaluation requires FEV-1 of 40- to 55-percent 
predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least 
monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  
38 C.F.R. § 4.97, Diagnostic Code 6602 (2001).

Congress has provided that a veteran's disability rating 
shall not be reduced unless an improvement in the disability 
is shown to have occurred.  38 U.S.C.A. § 1155.

The Board notes that due process considerations appear to 
have been complied with with respect to the reduction in this 
case.  See 38 C.F.R. § 3.105(e) (2001).  The Board 
additionally notes that the provisions of 38 C.F.R. 
§ 3.344(a), regarding stabilization of disability ratings, 
are not for application, since the veteran's 60 percent 
evaluation had not been in effect for a period of five years 
or more.  The 60 percent evaluation was in effect from 
October 30, 1995, until March 1, 1998.  See 38 C.F.R. 
§ 3.344(c); Brown v. Brown, 5 Vet. App. 413, 418 (1993).  
Where a disability has not become stabilized and is likely to 
improve, reexaminations disclosing improvement, physical or 
mental, in this disability will warrant a reduction in 
rating.  38 C.F.R. § 3.344(c) (2001).

The record reflects that the veteran was assigned a 60 
percent evaluation for lung disability based on a December 
1995 examination report documenting complaints of shortness 
of breath, noting the presence of wheezes, and disclosing 
substantial ventilatory impairment as evidenced by pulmonary 
function testing.  The reduction of the disability rating to 
10 percent (later raised to 30 percent), was based primarily 
on the report of an August 1997 VA examination documenting 
complaints of shortness of breath but which did not document 
any wheezing, and which included pulmonary function testing 
showing, prior to bronchodilation, FEV-1 of 50% of predicted 
and FEV-1/FVC of 100%; and showing, following 
bronchodilation, FEV-1 of 78% of predicted and FEV-1/FVC of 
94%.  The Board notes that while the veteran was 
uncooperative with pulmonary function testing in May 1997 and 
on several occasions since, he was apparently cooperative 
with the August 1997 testing.  The Board also notes that the 
August 1997 results are similar to results obtained in April 
2002, where his effort on testing was clearly described as 
adequate.

As is evident from the above, while the pulmonary function 
tests on which the reduction of the veteran's disability 
rating was based disclose improvement in the veteran's FEV-
1/FVC, they show a worsening of the veteran's FEV-1.  
Moreover, subsequent examination reports document similar 
findings with respect to the veteran's FEV-1, and 
interestingly are more consistent with the December 1995 
pulmonary function test, with regard to the veteran's FEV-
1/FVC, than with the August 1997 tests.  In light of the 
above, the Board finds that the August 1997 pulmonary 
function tests did not demonstrate any improvement in the 
ventilatory impairment associated with the veteran's 
disability.

The Board acknowledges that the veteran's pulmonary tests 
scores in August 1997 markedly improved with the 
administration of a bronchodilator.  Unfortunately, the 
December 1995 examination did not include post-
bronchodilation FEV-1 and FEV-1/FVC test scores, and it would 
be inappropriate to conclude that the veteran's disability 
improved by comparing post-bronchodilation FEV-1 and FEV-
1/FVC test scores in August 1997 with pre-bronchodilation 
tests scores in December 1995.  Moreover, the Board notes 
that the veteran's pre-bronchodilation FEV-1 and FEV-1/FVC 
test scores in September 1998, March 1999 and April 2002 
likewise show that the veteran's ventilatory impairment has 
not improved since the December 1995 examination. 

The Board recognizes that the December 1995 examination 
report documented the presence of wheezes, while the August 
1997 examination report did not.  The Board points out, 
however, that VA treatment records as late as February 1997 
documented wheezing, and the March 1999 SSA examiner 
identified the same symptom.  Moreover, the veteran has 
consistently reported experiencing exertional shortness of 
breath to his examiners.  In short, the evidence shows that 
the same symptoms present at the December 1995 examination 
have continued, if with occasional respite, since that time.

As the pulmonary function tests conducted in August 1997 
failed to demonstrate improvement in ventilatory impairment, 
and as the August 1997 examination report did not otherwise 
disclose improvement in any symptom other than wheezing, and 
since the record as a whole in any event demonstrates that 
the veteran has continued to experience the same symptoms as 
noted in December 1995, the Board concludes that the evidence 
of record at the time of the December 1997 rating decision 
did not establish that the veteran's lung disability 
underwent improvement.  Accordingly, the Board concludes that 
restoration of the veteran's 60 percent evaluation is 
warranted.


ORDER

The 60 percent rating for chronic bronchial asthma is 
restored, effective the date of the reduction.  




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

